The Vice-Chancellor :
The sales of the property in question are made by the authority of the will of Elizabeth Depeyster, which devises the estate to the executors and constitutes them trustees to sell and eventually to divide the proceeds among her grandchildren. The power to sell and exe*577cute valid conveyances to purchasers is absolute and plenary. The time fixed by the will, when the power must be exercised, is the death of Mrs. Champhn, to whom an estate tor lire is given, unless she should happen to die before her youngest child arrives at lawful age, in which case the arrival at age of her youngest child is the period fixed upon when sales, with a view to a final division of the estate, must be made. But the will does not confine the exercise of the power to the time fixed upon for a division of the estate among those entitled in remainder—it may be exercised before that periodi
The will, indeed, expressly directs a sale of all or any portion for the purpose of first paying debts, funeral and testamentary charges, taxes and assessments and of their investing the proceeds. To accomplish these purposes, it might be necessary to make some sales immediately after the death of the testatrix ; and the will certainly contemplates that the trustees may proceed, from time to time, and make sales according to their best judgment, since it directs investments in such securities as the trustees may deem expedient and the interest thereof to be paid to her daughter, Mrs. Champlin, for life, as well as the rents and income of such of the real estate as they may deem it inexpedient to sell. And in pursuance of this unrestricted and comprehensive pdwer granted by the will, the trustees have gone on, as it appears, from time to time, and made sales to a very considerable amount, without their authority being questioned or the title of purchasers in the least doubled. Hence, I have no difficulty in coming to the conclusion that ¿it is competent for the trustees, at this time, to make valid sales of the remaining properly held under the trusts of the will, though the period fixed thereby for a final division has not yet arrived.
It is a legal right and authority they possess ; and this court will not interfere with them in the exercise of it, unless satisfied they are proceeding from sinister motives and in bad faith towards the remainder-men.
The complainant, who is one of those entitled to a share in remainder, does, indeed, allege in his bill, mismanagement of the trust estate, waste and loss and improper expenditure of the proceeds of previous sales, and that there is no account of the manner in which the funds have been invested; but all *578these charges of complaint are met and satisfactorily refuted by the affidavits read in opposition to the bill. It is true that the sales of the whole residue of the trust estate now being made and consummated are not made for the purpose of investing the proceeds as directed by the will, but, for the purpose of giving to Mrs. Champlin a gross sum in lieu of her life interest and of dividing the balance among those entitled in remainder, under an agreement which all parties, save the complainant, have entered into with her. This agreement is objected to ; and the complainant alleges that it is a mere plan or scheme set on foot to cover the artful designs of the parties in bringing about a collusive sale of the property at this time when the price of lots is greatly depressed, very much to the injury of the complainant and to the prejudice of his rights. The inducements for entering into this agreement and its object are, however, fully explained in the affidavits ; and it is shown to have been entered into in good faith, for the purpose of bringing about a final division of the estate, on terms very favorable to the remainder-men. The complainant was at liberty to dissent from this agreement and he did so ; but his refusal cannot take from the trustees their power or impair their right to make the sales at this time, nor deprive the other parties of the privilege of making such an agreement as they may think proper with Mrs. Champlin to extinguish her life interest in their respective shares of the proceeds.
Unless the complainant shall choose to make some similar arrangement, the trustees must invest the amount of his share as directed by the will. If he can show that the money will be unsafe or the investment insecure in their hands, this court will interfere on a proper application to protect the fund. As the sales made on the thirteenth day of January, one thousand eight hundred and forty-two, are shown to have been fairly conducted and the lots struck off at prices with which all the other parties in interest are satisfied, no good reason exists why the court should interfere to disturb the sales.
The application for an injunction is denied; but costs may abide the event of the suit.